Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Response to Amendment
The amendment filed May 6, 2022 has been entered.  Claims 1, 23 have been amended.  Claims 4-5, 15-22, 24-30 are canceled.  Currently, claims 1-3, 6-14, 23, 31-33 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed May 6, 2022, with respect to claims 1-3, 6-14, 23, 31-33 have been fully considered and are persuasive.  The 35 U.S.C. 102 and/or 103 rejection of claims 1-3, 6-14, 23, 31-33 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-14, 23, 31-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires a signal processor being programmed with a transfer function and having an analog processing stage and being configured to receive an input signal from a middle ear sensor and configured to: “input the received input signal to the analog processing stage to generate an analog processed signal, the analog processed signal having, compared to the input signal, reduced variability in gain relative to the received stimulus signal across a range of frequencies”.  The signal processor further comprises a digital processing stage and being configured to “input the analog processed signal to the digital processing stage and process the received analog processed signal via the digital processing stage to generate a digitally processed signal, the digitally processed signal corresponding to a normalized stimulus signal having, compared to the analog processed signal, reduced variability in gain relative to the received stimulus signal across the range of frequencies such that the analog processing stage and the digital processing stage combine to compensate for variability in a frequency response of the middle ear sensor”.  
The equations or algorithm by which the analog processed signal and the digitally processed signal are generated is not fully disclosed in the specification.  In the pre-grant publication of the instant application, paragraph [0010] the digitally processed signal is identified as corresponding to a normalized stimulus signal having reduced gain variability across a range of frequencies and compensating for variability in the frequency response of the middle ear sensor.  However, the process  of normalizing the stimulus signal to create a reduced gain variability across a range of frequencies is not disclosed. 
Paragraph [0163] of the PG Pub discusses the analog processing step 1410 “improves the consistency of the gain across the range of frequencies, as the analog processed signal 1415 provides a flatter frequency response curve than doe the input signal 1405”.  One or more filter and/or amplifiers are disclosed to be “generally configured to flatten out the frequency response curve as shown in Fig 14B” but these components are stated at a general level of specificity and do not assist one in the art in “generate an analog processed signal, the analog processed signal having, compared to the input signal, reduced variability in gain relative to the received stimulus signal across a range of frequencies”.  The same paragraph also discusses “analog processing components” to provide a first order correction of the frequency response and “an analog processing configuration” to be customized to the wearer, but these are also stated at a general level of specificity and do not solve the stated issue.  
Paragraph [0164] of the PG Pub discusses the digital processing step 1420 “further improves the consistency of the gain across the range of frequencies, as the digitally processed signal 1425 provides a flatter frequency response curve than does the analog processed signal 1415”.  The equations or algorithms to create this digitally processed signal are not disclosed.
Paragraph [0167]  of the PG Pub discusses “the digitally processed signal 1425 is processed according to the signal processor transfer function 1430 to generate a stimulation signal 1435” but the equations or algorithms of this transfer function are not disclosed.  Various sections of the specification discuss updating, optimizing or adjusting the transfer function but the details of the actual transfer function are never disclosed. 
Claim 23 contains similar limitations and the findings here are also applicable to claim 23.  
All claims dependent from the above claims rejected under 35 U.S.C. 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.  
Therefore, the subject matter in claims 1-3, 6-14, 23, 31-33 were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor(s) at the time the application was filed, had possession of the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792